department of the treasury internal_revenue_service washington d c sep uil ti lp phi ts co government entities division legend system a excess_plan state m county x this is in response to your request for a private_letter_ruling dated date which was superseded by a letter dated date as supplemented by letters dated date and date concerning the applicability of sec_415 of the internal_revenue_code to the county x excess_benefit pension_plan excess_plan and the tax consequences related thereto you have submitted the following facts and representations in support of your request system a is a defined_benefit_plan maintained by county x and established under state m statute system a is a governmental_plan as described in code sec_414 and meets the requirements of code sec_401 it is funded by both employer and employee contributions local agencies other than county x may elect to participate in system a participation in system a by eligible employees of county x and other participating local agency employers is automatic and mandatory contribution rates are determined annually upon recommendation of system a's actuary benefits to some participants will exceed the applicable limits imposed by sec_415 of the code and cannot be provided under system a the excess_plan was adopted by county x to provide participants in system a that part of the participant's annual_benefit otherwise payable under system a that exceeds the applicable limit on benefits imposed by code sec_415 the excess_plan is intended to be a qualified_governmental_excess_benefit_arrangement within the meaning of that term in code sec_415 page local governmental agencies in addition to county x may with the approval of county x elect by agreement to participate in the excess_plan for the benefit of their eligible current and former employees participation in the excess_plan is mandatory and automatic for all eligible employees of employers who participate in the excess_plan on or after the employer commences participation in the excess_plan except for employees who are represented by a collective bargaining representative and whose participation in the excess_plan is subject_to negotiation under applicable state m law such individuals will not be permitted to participate in the excess_plan until their collective bargaining representative has negotiated their participation in the excess_plan with their employer a retired employee who is a participant in system a who has commenced the payment of benefits under system a at the time payment is reduced by the applicable limits on benefits imposed by code sec_415 and whose former employer service for which qualifies the retired employee to receive a pension benefit under system a elects and continues to participate in the excess_plan is automatically eligible for benefits under the excess_plan such individual will not be permitted to waive participation or benefits under system a or the excess_plan the excess_plan is and shall be maintained separately from system a the excess_plan shall not accept contributions or transfers from system a and shall not pay any system a benefits benefits under the excess_plan will not be paid or funded from the qualified_trust assets of system a or another tax-qualified plan of county x a participant under the excess_plan receives a benefit from the excess_plan that is equal to the amount of the annual pension benefit he or she would have received under system a but for the application of the applicable annual_benefit limits under sec_415 of the code sec_3_3 of the excess_plan provides that the deferred_compensation administrator shall have the authority and discretion to direct the payment of the benefit to a participant or beneficiary in monthly installments or in an annual payment provided that the payment of such benefits to a participant or beneficiary for a particular calendar_year shall not be deferred to a subsequent calendar_year participation in the excess_plan and the payment of benefits under the excess_plan automatically cease once the participant's annual_benefit under system a is no longer reduced by the applicable limits on benefits imposed by code sec_415 eligibility to participate in and receive benefits under the excess_plan resume if a former participant's annual_benefit under system a is once again limited by the applicable limitation_on_benefits imposed by code sec_415 article iv b of the excess_plan provides that no employee or participant shall be provided the right at any time directly or indirectly to defer compensation under the excess_plan no employee contributions will be made to the excess_plan to the extent assets remain in the excess_plan they shall be held in the excess_plan trust trust established solely for the purpose of providing benefits to participants or their beneficiaries and defraying reasonable expenses of the administration of the excess_plan and the trust each participating employer has a separate sub-trust established under the trust solely to hold assets contributed to the trust by such participating employer and solely from which payment of benefits under the excess_plan for the participants of such participating employer are paid the trust is separate from the qualified_plan trust of system a the trust is revocable and is intended to be a grantor_trust of which each participating employer is the grantor with respect to its sub-trust within the meaning of the term in code sec_672 through it is a grantor_trust under state law all assets held in the trust all property rights and beneficial interests acquired through the use of the excess plan's assets will page remain the general unpledged unrestricted assets of the trust the interests of participants and their beneficiaries in the trust are not senior to the claims of unsecured creditors of county x and the other participating employers if the assets of the trust are not sufficient to pay excess_benefits under the excess_plan each participating employer not system a will pay such required amounts to the trust to provide benefits with respect to its employees contributions to the trust to provide benefits under the excess_plan for a particular participating employer's covered current and former employees and to defray a portion of the reasonable expenses of the administration of the excess_plan and trust will come from such participating employer by agreement a participating employer is not required to and shall not be permitted to pre-fund the benefits under the excess_plan and may contribute only such amounts for a plan_year as are necessary to provide benefits under the excess_plan for such year only plus the administrative expenses of the excess_plan no contributions may be made to the trust by any current or former employees based on the above facts and representations you have requested the following rulings ' that the excess_plan and trust as amended effective date for the eligible employees of county x and the other participating employers meet the legal requirements of code sec_415 for a qualified_governmental_excess_benefit_arrangement and the benefit payments from the excess_plan will be taxed to the participants as income only as they are actually paid or made available code sec_415 sets forth the treatment of qualified governmental excess_benefit arrangements code sec_415 provides in part that in determining whether'a governmental_plan as defined in sec_414 meets the requirements of sec_415 benefits provided under a qualified_governmental_excess_benefit_arrangement shall not be taken into account sec_415 defines such an arrangement as a portion of a governmental_plan which meets the following three requirements a such portion is maintained solely for the purpose of providing to participants in the plan that part of the participant's annual_benefit otherwise payable under the terms of the plan that exceeds the limitations on benefits imposed by sec_415 excess_benefits b under such portion no election is provided at any time to the participant directly or indirectly to defer compensation and c excess_benefits are not paid from a_trust forming a part of such governmental_plan unless such trust is maintained solely for the purpose of providing such benefits with respect to your first requested ruling the excess_plan is a portion of system a which your authorized representative has stated is a governmental_plan as described in code sec_414 it is represented that the only purpose of the excess_plan is to provide participants in system a that portion of a participant's benefits that would otherwise be payable under the terms of system a except for the limitations on benefits imposed by code sec_415 the excess_plan does not allow participants to defer compensation the excess_plan limits participation to system a participants for whom contributions would exceed the code sec_415 limits therefore we have determined that the arrangement is a portion of a governmental_plan which is maintained solely for the purpose of providing to system a participants that part of the participant’s annual_benefit otherwise payable under the terms of system a that exceeds the sec_415 limits and as such meets the requirements of sec_415 page your authorized representative has stated that participation in the excess_plan is automatic and mandatory for system a participants for whom contributions are limited by code sec_415 and that there are no employee contributions to the excess_plan thus we have determined that no direct or indirect election is provided at any time to participants to defer compensation and accordingly the requirements of sec_415 are met code sec_415 requires that the trust from which excess_benefits are paid must not form a part of the governmental_plan in this case system a which contains the excess_benefit arrangement unless such trust is maintained solely for the purpose of providing such benefits in the present case the trust is part of system a but it is maintained separately contributions to the trust consist only of the amount required to pay the excess_benefits for the plan_year and the amount required to pay administrative expenses benefits in future plan years therefore we have determined that the requirements of sec_415 are met funds are not accumulated to pay since the excess_plan and trust satisfy all of the requirements of sec_415 we conclude with respect to your first ruling_request that the excess_plan and trust being implemented for the eligible employees of county x and the other participating employers meet the legal requirements of code sec_415 for a qualified_governmental_excess_benefit_arrangement with respect to the second requested ruling sec_415 provides that for purposes of this chapter a the taxable_year or years for which amounts in respect of a qualified_governmental_excess_benefit_arrangement are includible in gross_income by a participant and b the treatment of such amounts when so includible by the participant shall be determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 ruling has already determined that the excess_plan meets the legal requirements of sec_415 of the code for qualified governmental excess_benefit arrangements accordingly the tax treatment of the amounts distributed under the excess_plan to the participants is determined as if such qualified_governmental_excess_benefit_arrangement were treated as a plan for the deferral of compensation which is maintained by a corporation not exempt from tax under this chapter and which does not meet the requirements for qualification under sec_401 it has been represented that the trust is a grantor_trust within the meaning of code sec_672 through and under state law sec_83 of the code provides that the excess if any of the fair_market_value of property transferred in_connection_with_the_performance_of_services over the amount_paid if any for the property is includible in the gross_income of the person who performed the services for the first taxable_year in which the property becomes transferable or is not subject_to a substantial_risk_of_forfeiture sec_1_83-3 of the income_tax regulations provides that for purposes of sec_83 the term property includes real and personal_property other than money or an unfunded and unsecured promise to pay money or property in the future property also includes a beneficial_interest in assets including money transferred or set_aside from claims of the transferor's creditors for example in a_trust or escrow account page sec_402 of the code provides that contributions made by an employer to an employee's trust that is not exempt from tax under sec_501 are included in the employee's gross_income in accordance with sec_83 except that the value of the employee's interest in the trust will be substituted for the fair_market_value of the property in applying sec_83 under sec_1_402_b_-1 of the regulations an employer's contributions to a nonexempt employee's trust are included as compensation in the employee's gross_income for the taxable_year in which the contribution is made but only to the extent that the employee's interest in such contribution is substantially_vested as defined in the regulations under sec_83 sec_451 of the code and sec_1_451-1 of the regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to a taxpayer's account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions various revenue rulings have considered the tax consequences of nonqualified_deferred_compensation arrangements revrul_60_31 situations 1960_1_cb_174 holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income within the meaning of the cash_receipts_and_disbursements_method of accounting see also revrul_69_650 1969_2_cb_106 and revrul_69_649 1969_2_cb_106 under the economic_benefit_doctrine an employee has currently includible income from an economic or financial benefit received as compensation though not in cash form economic benefit applies when assets are unconditionally and irrevocably paid into a fund or trust to be used for the employee's sole benefit 16_tc_244 aff'd per curiam 194_f2d_541 6th cir revrul_60_31 situation c b and revrul_68_99 1968_1_cb_193 an employee does not receive income as a result of the employer's purchase of an insurance_contract to provide a source of funds for deferred_compensation because the insurance_contract is the employer's asset subject_to claims of the employer's creditors in revrul_72_25 accordingly with respect to the second ruling_request it is concluded that the benefit payments from the excess_plan will be taxed to the participants as income only as they are actually paid or made available this ruling letter is based on the assumption that system a is a governmental_plan as described in code sec_414 and that it meets all of the applicable_requirements under code sec_401 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that this ruling may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office page if you have any questions about this letter please contact at please refer to se t ep ra se t3 sincerely yours frances v s manager employee_plans technical group enclosures notice deleted copy of ruling letter
